                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                             NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      STACKLA, INC., et al.,
                                                                                        Case No. 19-cv-05849-PJH
                                  8                   Plaintiffs,

                                  9             v.                                      ORDER DENYING MOTION FOR
                                                                                        TEMPORARY RESTRAINING ODER
                                  10     FACEBOOK INC., et al.,
                                                                                        Re: Dkt. No. 3
                                  11                  Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Plaintiffs Stackla, Inc., Stackla, Ltd., and Stackla Pty Ltd.’s (together, “Stackla”)

                                  15   motion for a temporary restraining order came on for hearing before this court on

                                  16   September 25, 2019. Dkt. 3. Plaintiffs appeared through their counsel, Jeffrey Tsai and

                                  17   Isabelle Ord. Defendants Facebook Inc. and Instagram, LLC (together, “Facebook”)

                                  18   appeared through their counsel, Sonal Mehta and Matthew Benedetto. Having read the

                                  19   papers filed by the parties and carefully considered their arguments and the relevant

                                  20   legal authority, and good cause appearing, the court hereby DENIES the motion, for the

                                  21   following reasons.

                                  22                                         BACKGROUND

                                  23         On September 19, 2019, Stackla filed the complaint originating this action against

                                  24   defendants. The complaint asserts nine causes of action: (1) Declaratory Judgment

                                  25   Under 22 U.S.C. § 2201, that Plaintiffs Have Not Violated the Computer Fraud and Abuse

                                  26   Act (18 U.S.C. § 1030); (2) Declaratory Judgment Under 22 U.S.C. § 2201, that Plaintiffs

                                  27   Have Not Violated Cal. Penal Code § 502(c); (3) Intentional Interference with Contract;

                                  28   (4) Intentional Interference with Prospective Economic Advantage; (5) Unfair Competition
                                  1    (Cal. Bus. & Prof. Code §§ 17200, et seq.); (6) Promissory Estoppel; (7) Breach of

                                  2    Contract; (8) Breach of Contract; and (9) Breach of the Implied Covenant of Good Faith

                                  3    and Fair Dealing. Compl., Dkt. 1.

                                  4           Stackla operates a software-as-a-service business and sells annual cloud software

                                  5    subscriptions to clients. Compl. ¶ 23. Its service helps clients find content published to

                                  6    social media platforms such as Facebook, Twitter, YouTube, and Instagram, gain

                                  7    approval to use the content, and then re-purpose it in their own advertising and marketing

                                  8    activities. Mahoney Decl. ¶ 5, Dkt. 3-10.

                                  9           Facebook is a large social-media company and platform, and Instagram is itself a

                                  10   large social-media platform wholly owned by Facebook. Compl. ¶¶ 12–14.

                                  11          Stackla formerly used the Facebook Open Graph Application Programming

                                  12   Interface (“API”), which is developed and offered by Facebook to certain third-party
Northern District of California
 United States District Court




                                  13   application developers to more easily access data hosted by Facebook. Stackla would

                                  14   use Facebook’s API to identify content uploaded by Facebook users for its clients to use

                                  15   in their advertising materials.

                                  16          Stackla argues that its business requires access to Facebook’s platforms, because

                                  17   “virtually all of Stackla’s clients are heavily and almost exclusively reliant on Facebook

                                  18   and Instagram content to derive value from Stackla’s platform.” Mot. at 3, Dkt. 3.

                                  19   Approximately 80 percent of the content collected by Stackla’s clients comes from

                                  20   postings on Facebook and Instagram. Mahoney Decl. ¶ 13; Compl. ¶ 57.

                                  21          On May 25, 2019, Facebook accepted Stackla into the Facebook Marketing

                                  22   Partner program, and Stackla was presented as an official partner of Facebook on May

                                  23   29, 2019. Mahoney Decl. ¶ 19.

                                  24          In 2015, The Guardian broke a now-famous story involving Cambridge Analytica’s

                                  25   misuse of Facebook data. Tsai Decl., Dkt. 3-1, Ex. E. The Federal Trade Commission

                                  26   later opened an investigation into whether Facebook had violated a prior settlement

                                  27   relating to Facebook user protections. Id., Ex. G. Facebook has been under public

                                  28   scrutiny—including from federal regulators and Congress—relating to the sufficiency of
                                                                                     2
                                  1    its practices to ensure that the data it has, and the social networking interactions

                                  2    undertaken on its systems, are properly policed and not abused.

                                  3           Around August 7, 2019, Business Insider published an article asserting that

                                  4    Instagram had allowed a third-party advertising user to misuse the platform to advance

                                  5    advertising and/or third party consumer-tracking purposes. See Mahoney Decl. ¶ 24. A

                                  6    subsequent article named Stackla as an offending third-party advertiser. Mahoney Decl.

                                  7    ¶ 25. Stackla denies the truth of the article.

                                  8           On August 30, 2019, Stackla received a “Cease and Desist Abuse of Facebook”

                                  9    letter from Facebook. Mahoney Decl. ¶ 29; Compl. ¶ 49. The letter stated, among other

                                  10   things, that Stackla had breached a Master Subscription Agreement between it and

                                  11   Facebook and that Stackla was suspended as a marketing partner. See Compl. ¶ 51.

                                  12   The letter informed Stackla that it was no longer permitted to access Facebook’s or
Northern District of California
 United States District Court




                                  13   Instagram’s computer systems. The same day, Stackla’s access to Facebook’s API was

                                  14   terminated. Mahoney Decl. ¶ 30. The Facebook and Instagram accounts of Stackla

                                  15   officers were also terminated, and a number of Stackla’s current and former employees

                                  16   were also barred access. Id.

                                  17          The parties have corresponded since August 30, but Facebook’s denial of access

                                  18   to its systems remains in effect.

                                  19          On September 19, 2019, plaintiffs filed this suit and the present motion for a

                                  20   temporary restraining order.

                                  21                                          DISCUSSION

                                  22   A.     Legal Standard

                                  23          Federal Rule of Civil Procedure 65 provides federal courts with the authority to

                                  24   issue temporary restraining orders and preliminary injunctions. Fed. R. Civ. P. 65(a)–(b).

                                  25   Generally, the purpose of a preliminary injunction is to preserve the status quo and the

                                  26   rights of the parties until a final judgment on the merits can be rendered (see U.S. Philips

                                  27   Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010)), while the purpose of a

                                  28   temporary restraining order is to preserve the status quo before a preliminary injunction
                                                                                        3
                                  1    hearing may be held (see Granny Goose Foods, Inc. v. Bhd. of Teamsters and Auto

                                  2    Truck Drivers, 415 U.S. 423, 439 (1974)).

                                  3           Requests for temporary restraining orders are governed by the same legal

                                  4    standards that govern the issuance of a preliminary injunction. See Stuhlbarg Int'l Sales

                                  5    Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir. 2001).

                                  6           An injunction is a matter of equitable discretion and is “an extraordinary remedy

                                  7    that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

                                  8    Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008); see also Munaf v. Geren,

                                  9    553 U.S. 674, 689–90 (2008). A preliminary injunction “should not be granted unless the

                                  10   movant, by a clear showing, carries the burden of persuasion.” Mazurek v. Armstrong,

                                  11   520 U.S. 968, 972 (1997) (per curiam).

                                  12          “A plaintiff seeking a preliminary injunction must establish that [1] he is likely to
Northern District of California
 United States District Court




                                  13   succeed on the merits, that [2] he is likely to suffer irreparable harm in the absence of

                                  14   preliminary relief, that [3] the balance of equities tips in his favor, and that [4] an

                                  15   injunction is in the public interest.” Winter, 555 U.S. at 20.

                                  16          Alternatively, “‘serious questions going to the merits’ and a hardship balance that

                                  17   tips sharply toward the plaintiff can support issuance of an injunction, assuming the other

                                  18   two elements of the Winter test are also met.” All. for the Wild Rockies v. Cottrell, 632

                                  19   F.3d 1127, 1132 (9th Cir. 2011). “That is, ‘serious questions going to the merits’ and a

                                  20   balance of hardships that tips sharply towards the plaintiff can support issuance of a

                                  21   preliminary injunction, so long as the plaintiff also shows that there is a likelihood of

                                  22   irreparable injury and that the injunction is in the public interest.” Id. at 1135; see also

                                  23   Disney Enterprises, Inc. v. VidAngel, Inc., 869 F.3d 848, 856 (9th Cir. 2017).

                                  24   B.     Analysis

                                  25          Under the both the Winter and Alliance for the Wild Rockies tests, plaintiffs must

                                  26   demonstrate (1) they are likely to suffer irreparable harm in the absence of the requested

                                  27   relief, and (2) an injunction is in the public interest. Plaintiffs do not satisfy either of these

                                  28   requirements, so the motion for a temporary restraining order must be denied. Because
                                                                                       4
                                  1    plaintiffs must satisfy each of the four factors, the court need not address the balance of

                                  2    hardships or whether plaintiffs have raised serious questions going to the merits. See All.

                                  3    for the Wild Rockies, 865 at 1223 (“Because a party seeking a preliminary injunction must

                                  4    satisfy all four factors under both the Winter and ‘sliding scale’ standards for injunctive

                                  5    relief, we need not address the remaining three factors.”) (citation omitted); Disney

                                  6    Enterprises, Inc., 869 F.3d at 856 (“Likelihood of success on the merits ‘is the most

                                  7    important’ Winter factor; if a movant fails to meet this ‘threshold inquiry,’ the court need

                                  8    not consider the other factors”).

                                  9           1.     Irreparable Harm

                                  10          Plaintiffs argue they will be irreparably harmed absent an injunction because

                                  11   “Stackla’s business will be irretrievably destroyed before any hearing can take place and

                                  12   any relief on the merits will be too late to save Stackla.” Mot. at 9.
Northern District of California
 United States District Court




                                  13          Although “[m]onetary damages are not usually sufficient to establish

                                  14   irreparable harm[,] . . . . [t]he threat of being driven out of business is sufficient to

                                  15   establish irreparable harm.” Am. Passage Media Corp. v. Cass Commc'ns, Inc., 750

                                  16   F.2d 1470, 1473–74 (9th Cir. 1985). “A plaintiff must do more than merely allege

                                  17   imminent harm sufficient to establish standing; a plaintiff must demonstrate immediate

                                  18   threatened injury as a prerequisite to preliminary injunctive relief.” Caribbean Marine

                                  19   Servs. Co. v. Baldrige, 844 F.2d 668, 674 (9th Cir. 1988). “Speculative injury cannot be

                                  20   the basis for a finding of irreparable harm.” In re Excel Innovations, Inc., 502 F.3d 1086,

                                  21   1098 (9th Cir. 2007).

                                  22          The court first notes that plaintiffs’ motion seeks a temporary restraining order, the

                                  23   purpose of which is to address only harms caused by actions likely to occur between the

                                  24   time of its filing and a preliminary injunction hearing. For that reason, plaintiffs’ argument

                                  25   that “relief on the merits will be too late” misses the mark. Arguments regarding harm

                                  26   plaintiffs are likely to suffer caused by conduct occurring after a preliminary injunction

                                  27   hearing and before a final judgment on the merits are cognizable on a motion for

                                  28   preliminary injunction.
                                                                                       5
                                  1           Plaintiffs support their arguments of irreparable harm primarily with a declaration

                                  2    from Damien William Mahoney, the Chief Executive Officer, director, and shareholder of

                                  3    one of the plaintiff entities, Stackla Pty. Ltd.1 Mahoney Decl. ¶ 1. The company he is

                                  4    CEO and director of, Stackla Pty. Ltd., is the parent company and sole owner of the other

                                  5    two plaintiff entities. Id. Mahoney elsewhere avers that he is also CEO of the other two

                                  6    plaintiff entities. Id. ¶¶ 1, 3.

                                  7           Preliminarily, plaintiffs’ allegations of imminent harms share a common fatal flaw in

                                  8    that they merely allege speculative harm—they do not sufficiently demonstrate that it is

                                  9    likely to occur. Mahoney’s declaration—the sole source cited to support plaintiffs’

                                  10   arguments for irreparable harm—is too speculative to constitute a basis for the

                                  11   extraordinary relief plaintiffs seek.

                                  12          Mahoney attests to four broad points supporting the imminent harm plaintiffs
Northern District of California
 United States District Court




                                  13   allegedly face.

                                  14          First, he declares that “virtually all” of plaintiffs’ clients “heavily” rely on Facebook’s

                                  15   platforms when using Stackla’s products. Mahoney Decl. ¶¶ 5 (“[t]he vast majority of the

                                  16   content Stackla relies on for its business, however, comes from Facebook and

                                  17   Instagram”), 15 (“virtually all of Stackla’s clients are heavily and almost exclusively reliant

                                  18   on Facebook and Instagram content to derive value from Stackla’s platform”), 36

                                  19   (“Facebook and Instagram user content sourced through Stackla is over 80% of the

                                  20   content curated by Stackla’s clients through Stackla’s platform.”).

                                  21          Stackla has sufficiently established for purposes of this motion that much—

                                  22   although admittedly not all—of the work it conducted for clients prior to August 30, 2019

                                  23   involved accessing Facebook’s platforms.

                                  24          Second, Mahoney declares that if Stackla is unable to access Facebook, its

                                  25   current clients will terminate their existing agreements. Mahoney Decl. ¶¶ 15 (“If Stackla

                                  26
                                  27   1
                                          The court declines to consider plaintiffs’ untimely filings, submitted on the literal eve of
                                  28   the hearing, which were not permitted under the briefing schedule and for which leave to
                                       file was not sought. See Dkt. 15.
                                                                                       6
                                  1    does not have access to Facebook and Instagram content, Stackla’s clients will not use

                                  2    Stackla.”), 31 (“to date, Stackla has received over 100 notices from its clients claiming a

                                  3    material breach of its agreement with our clients”), 36 (“[w]ithout injunctive relief, Stackla

                                  4    cannot deliver contractually promised services to its clients and will be forced to terminate

                                  5    its client agreements if Stackla’s clients do not cancel the agreements first. As of the

                                  6    date of this declaration, a majority of Stackla’s customers have already raised their

                                  7    concerns regarding lack of access and Stackla’s breach. If Stackla is not able to cure the

                                  8    breaches and alleviate concern, Stackla’s customer contracts will be terminated.”), 38

                                  9    (“Among Stackla’s clients, those who have not already given notice of material breaches

                                  10   are asking what recourse they have to cancel contracts and receive refunds for license

                                  11   fees.”).

                                  12          Stackla’s strongest argument here would be that it is in material breach of
Northern District of California
 United States District Court




                                  13   contractual obligations as a result of Facebook’s ban, and its clients have confirmed that

                                  14   they will imminently be rightfully withdrawing from their agreements, resulting in a loss of

                                  15   revenue and client relationships. But, even charitably construed, Stackla merely alleges

                                  16   those conclusions—it does not demonstrate them. For example, Stackla does not

                                  17   identify a single client that it will imminently lose (or even an exemplary client it has

                                  18   already lost), it does not submit a copy of any contract it will breach (or even identify any

                                  19   exemplary contractual term it will breach), and it does not identify any clients who will

                                  20   imminently give notice of material breach (or even an exemplary client of the 100 who

                                  21   have already given such notice). Moreover, the fact that customers have “raised . . .

                                  22   concerns” and “are asking what recourse they have” does not demonstrate a likelihood

                                  23   that they will cease paying Stackla under the terms of their contracts—much less that

                                  24   they will do so imminently. Stackla asks the court to accept as true an allegation that its

                                  25   inability to access Facebook’s platform constitutes the material breach of numerous

                                  26   contracts, and then to speculate that clients expressing concern and asking about

                                  27   Facebook will imminently terminate their relationships with plaintiffs—all before a

                                  28   preliminary injunction hearing is held. Plaintiffs have not not demonstrated that these
                                                                                      7
                                  1    events are likely to transpire.

                                  2           Third, Mahoney declares that if Stackla is unable to access Facebook, it will lose

                                  3    prospective clients it would otherwise contract with. Id. ¶ 38 (“Prospective clients are

                                  4    now questioning their decision to select Stackla and instead choosing its competitors.”).

                                  5    Although it is possible this is true, Stackla has failed to demonstrate its likelihood.

                                  6    Mahoney has not identified prospective customers who have withdrawn from ongoing

                                  7    sales activities. Moreover, Stackla merely alleges but does not demonstrate that

                                  8    Facebook’s ban caused this alleged harm (rather than, for example, prior negative media

                                  9    attention), or that the injunctive relief it seeks would be effective in curing it.

                                  10          Fourth, Mahoney declares that if Stackla is unable to access Facebook, it will

                                  11   “soon” cease to be a going concern. Id. ¶¶ 37 (“Stackla relies on receivables from its

                                  12   clients to fund its operations, which are dependent on customers using the Stackla
Northern District of California
 United States District Court




                                  13   platform to source and acquire content. . . . Without continued access to Facebook and

                                  14   Instagram, Stackla will be deprived of its revenue.”), 38 (“Stackla is losing business every

                                  15   day in which access to Facebook and Instagram is shut off, and this will soon reach a

                                  16   tipping point where Stackla can no longer operate.”).

                                  17          Even if the court found that plaintiffs had adequately demonstrated the likelihood

                                  18   of the above harms, that Stackla will lose existing clients and fail to attract new clients

                                  19   due to Facebook’s ban, Stackla’s request for emergency relief would have to be denied

                                  20   because it has failed to demonstrate that those harms would lead to the irreparable harm

                                  21   it seeks to remedy—its destruction as a business.

                                  22          Mahoney’s averment that “this will soon reach a tipping point where Stackla can

                                  23   no longer operate” is inherently speculative, although it is the precise question at issue in

                                  24   plaintiffs’ motion. Plaintiffs do not offer any indication about their financial strength or the

                                  25   likelihood that they will dissolve as going concerns at any particular point in time. This

                                  26   court cannot hinge a finding that Stackla faces the threat of being driven out of business,

                                  27   caused by conduct likely to occur prior to a preliminary injunction hearing, based on its

                                  28   CEO’s estimate that the company will “soon reach a tipping point[.]” The extraordinary
                                                                                       8
                                  1    relief of a pre-adjudicatory injunction demands more precision with respect to when

                                  2    irreparable harm will occur than “soon.” Such vague statements are insufficient evidence

                                  3    to show a threat of extinction. Am. Passage Media Corp., 750 F.2d at 1474 (statements

                                  4    that a company has “sustained large losses” in the past and “forecast[s] large losses

                                  5    again” in the future “are insufficient evidence that [plaintiff] is threatened with extinction”);

                                  6    see also AboveGEM, Inc. v. Organo Gold Mgmt., Ltd., Case No. 19-cv-04789-PJH, 2019

                                  7    WL 3859012, at *5 (N.D. Cal. Aug. 16, 2019) (“plaintiff does not offer any indication of

                                  8    when it would be driven out of business, or underlying financial information that would

                                  9    demonstrate imminent, irreparable harm”); Int'l Medcom, Inc. v. S.E. Int'l, Inc., Case No.

                                  10   15-cv-03839-HSG, 2015 WL 7753267, at *5 (N.D. Cal. Dec. 2, 2015) (no irreparable

                                  11   harm where “the record does not contain non-conclusory evidence sufficient to establish

                                  12   that (1) [plaintiff’s] survival is a matter of weeks or months, (2) [defendant] caused
Northern District of California
 United States District Court




                                  13   [plaintiff’s] financial troubles, and (3) if Plaintiff is ultimately successful,

                                  14   compensatory damages and injunctive relief would be inadequate”).

                                  15          2.      The Public’s Interest

                                  16          Plaintiffs argue that the public interest favors an injunction because one would

                                  17   prevent the imminent destruction of Stackla’s business, preserve employee jobs, and

                                  18   generally allow Stackla to continue operating. Additionally, they argue that the public

                                  19   interest will be served by enjoining defendants’ wrongful conduct. Defendants argue that

                                  20   the public has an interest in allowing Facebook to exclude those who act impermissibly

                                  21   on its platform and jeopardize user privacy by, in this instance, automating data collection

                                  22   and scraping content en masse. Facebook argues that the public has an interest in

                                  23   allowing it latitude to enforce rules preventing abuse of its platform.

                                  24          The court finds that the public’s interest cautions against issuing injunctive relief at

                                  25   this time.

                                  26          Plaintiffs’ arguments that the public interest supports enjoining conduct that

                                  27   violates civil statutes is surely correct, but plaintiffs are seeking pre-adjudicative injunctive

                                  28   relief. By the very nature of plaintiffs’ request that this court issue the extraordinary
                                                                                         9
                                  1    remedy of an injunction prior to a determination on the merits (and even prior to hearing

                                  2    this pre-adjudicatory injunctive question on a normal briefing schedule), plaintiffs’ appeal

                                  3    to the public interest of enjoining statutory violations begs the question. Moreover, Winter

                                  4    requires that plaintiffs show their likelihood of success on the merits as a separate

                                  5    element, and the court declines plaintiffs’ invitation to subsume the distinct element

                                  6    assessing the public’s interest into plaintiffs’ likelihood of success on the merits. If an

                                  7    argument that a plaintiff is likely prevail on the merits were enough to satisfy the public’s

                                  8    interest in an injunction, the public’s interest would be a superfluous element in the

                                  9    analysis.

                                  10          On plaintiffs’ request for emergency injunctive relief, the court assesses the

                                  11   public’s interest given the facts before it on this very abbreviated briefing schedule.

                                  12   Declining injunctive relief at this stage might result in a final award for plaintiffs that is less
Northern District of California
 United States District Court




                                  13   than fully compensatory, because the business may be defunct due to events that occur

                                  14   between now and when a preliminary injunction might issue following a 35-day briefing

                                  15   schedule. Moreover, some (unspecified number) of plaintiffs’ employees may lose their

                                  16   jobs due to events occurring in that time period.

                                  17          Awarding injunctive relief at this stage would compel Facebook to permit a

                                  18   suspected abuser of its platform and its users’ privacy to continue to access its platform

                                  19   and users’ data for weeks longer, until a preliminary injunction motion could be resolved.

                                  20   Moreover, as precedent within Facebook’s policy-setting organization and potentially with

                                  21   other courts, issuing an injunction at this stage could handicap Facebook’s ability to

                                  22   decisively police its social-media platforms in the first instance. Facebook’s enforcement

                                  23   activities would be compromised if judicial review were expected to precede rather than

                                  24   follow its enforcement actions.

                                  25          Although the public certainly has some interest in avoiding the dissolution of

                                  26   companies and the accompanying loss of employment, Facebook’s ability to decisively

                                  27   police the integrity of its platforms is without question a pressing public interest. In

                                  28   particular, the public has a strong interest in the integrity of Facebook’s platforms,
                                                                                       10
                                  1    Facebook’s policing of those platforms for abuses, and Facebook’s protection of its users’

                                  2    privacy. Congress’s ample attention to such abuse is more than enough to demonstrate

                                  3    the importance of those interests to the public, as are Facebook’s recent interactions with

                                  4    the FTC. See generally, Facebook: Transparency and Use of Consumer Data: Hearing

                                  5    Before the Committee on Energy and Commerce, House Of Representatives, 115th

                                  6    Cong. (2018); Plaintiff’s Consent Motion for Entry of Stipulated Order for Civil Penalty,

                                  7    Monetary Judgment, and Injunctive Relief and Memorandum in Support at 2–3, United

                                  8    States v. Facebook, Inc., Case No. 19-cv-02184-TJK (D.D.C. July 25, 2019), Dkt. 4

                                  9    (Facebook consenting to $5 billion civil penalty in action brought by FTC based on, inter

                                  10   alia, Facebook “[1] maintaining deceptive settings that misled users about how to protect

                                  11   their information from being shared by Facebook with third-party developers of apps . . .

                                  12   [2] promising to stop giving app developers access to the data of app users’ Friends
Northern District of California
 United States District Court




                                  13   starting in 2014, when in fact many app developers continued to have such access past

                                  14   that date . . . [and 3] inconsistently enforcing its privacy policies against app developers

                                  15   who violated those policies”).

                                  16          For the foregoing reasons, the public’s interest favors allowing Facebook’s ban of

                                  17   allegedly-abusive entities from its platforms to remain in effect pending at least a motion

                                  18   for preliminary injunction.

                                  19                                          CONCLUSION

                                  20          For the foregoing reasons, plaintiffs’ motion for a temporary restraining order is

                                  21   DENIED. Plaintiffs may file a motion for a preliminary injunction by October 9, 2019, on

                                  22   the normal briefing schedule set out by this court’s local rules and standing orders.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 27, 2019

                                  25                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  26                                                United States District Judge
                                  27

                                  28
                                                                                    11
